Citation Nr: 0808958	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension for 
accrued benefit purposes.  

3.  Entitlement to service connection for hypertension for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to August 
1954.  He died September [redacted], 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension and residuals of a gunshot wound to the leg.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  The veteran died thereafter, and 
appeal of these issues was continued on an accrued benefits 
basis by the appellant, his widow.  In March 2006, the 
appellant withdrew the issue of service connection on an 
accrued benefits basis for residuals of a gunshot wound to 
the leg.  Thus, this issue is no longer before the Board.  

This appeal also arises from a June 2003 rating decision 
which denied the appellant service connection for the cause 
of the veteran's death.  She subsequently initiated and 
perfected an appeal of this determination.  The appellant 
testified before a Decision Review Officer in September 2003, 
and in March 2006, the appellant testified via 
videoconference before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's application for service connection for 
hypertension was denied in a November 1959 rating decision, 
and he was so informed that same month.  He did not initiate 
an appeal of this denial.

2.  Subsequent to the November 1959 rating decision, the 
appellant has submitted additional private medical records; 
this evidence is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  

3.  Competent medical evidence has been presented indicating 
the veteran's hypertension was caused or aggravated by his 
service-connected psychiatric disability, diagnosed as post-
traumatic stress disorder (PTSD).  

4.  According to the veteran's death certificate, he died at 
a private hospital on September [redacted], 2002, at the age of 67.  
The immediate cause of death was congestive heart failure, 
due to or as a consequence of acute myocardial infarction and 
coronary artery disease.  Diabetes mellitus was also noted as 
a significant condition contributing to death but not 
resulting in the underlying cause of death.  

5.  At the time of his death, the veteran had been awarded 
service connection for a psychiatric disability most recently 
diagnosed as PTSD, with a 70 percent rating; pursuant to the 
Board's decision this date, service connection has been 
established for hypertension on an accrued benefits basis.  

6.  A disability of service origin was either the immediate 
or underlying cause of the veteran's death or contributed 
substantially or materially to cause death, combined to cause 
death, or aid or lent assistance to the production of death.  


CONCLUSIONS OF LAW

1.  The November 1959 RO rating decision that denied the 
veteran service connection for hypertension is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

2.  Evidence received since the RO's November 1959 rating 
decision which denied the veteran service connection for 
hypertension is new and material, and the claim for that 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  The veteran's hypertension was caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

4.  The veteran's service-connected PTSD and hypertension 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

 
I. New and material evidence - Hypertension

When the veteran filed his 2001 service connection claim for 
hypertension, of record was a November 1959 rating decision 
which had previously denied service connection for this 
disability.  As the November 1959 rating decision had not 
been appealed and was therefore final, this issue could only 
be reopened based on the submission of new and material 
evidence.  While the RO considered the veteran's 2001 claim 
on the merits, the Board must nonetheless address the issue 
of new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Board notes this requirement remains 
even if the underlying claim is on an accrued benefits basis.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).  New 
evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

For the reasons to be discussed below, the evidence received 
since the November 1959 rating decision is both new and 
material, and the service connection claim for hypertension 
on an accrued benefits basis may be reopened.  

When service connection for hypertension was initially denied 
by VA in 1959, the RO concluded the veteran had no 
hypertensive blood pressure readings either in service, or 
thereafter.  Since that time, the veteran has submitted 
numerous private medical treatment records which confirm a 
current diagnosis of hypertension.  The appellant has also 
submitted a June 2004 opinion from V.S.M., D.C., suggesting 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) caused or aggravated his hypertension.  See 
38 C.F.R. § 3.310 (2007).  

First, these private medical records are new, in that they 
were not of record at the time of the 1959 final decision, 
and they are not cumulative and redundant of evidence already 
considered.  Recent private medical records confirm a current 
diagnosis of hypertension, a diagnosis which was not of 
record in 1959.  Second, they are also material, as they 
establish a current diagnosis of hypertension and suggest 
such a disability results from a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007).  Thus, the 
veteran's private medical records and June 2004 opinion 
statement from Dr. M. raise a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been submitted, it follows 
that the service connection claim for hypertension on an 
accrued benefits basis may be considered on the merits.  

II. Service connection - Hypertension

The appellant seeks service connection for the veteran's 
hypertension on an accrued benefits basis.  The appellant's 
claim having been reopened, it may now be considered on the 
merits.  As service connection for hypertension was 
considered on the merits by the RO in July 2002, no prejudice 
to the appellant results from Board consideration of the same 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2007); see also Jones v. 
Brown, 8 Vet. App. 558, 560 (1996).  The Board notes that 
effective January 29, 2007, 38 C.F.R. § 3.1000 was modified 
by VA.  See 71 Fed. Reg. 78368 (December 29, 2006).  However, 
because the veteran died prior to December 16, 2003, and the 
accrued benefits claim was already pending on that date, the 
version in effective on December 16, 2003, will apply.  
December 16, 2003, represents the date the Veterans Benefits 
Act of 2003 was signed into law, modifying 38 U.S.C. 
§ 5121(a), governing accrued benefits.  See 71 Fed. Reg. 
37027 (June 29, 2006).  

Considering the claim at issue, the Board notes the veteran's 
service medical records are negative for any diagnosis of, or 
treatment for, hypertension.  For VA purposes, hypertension 
is defined as diastolic pressure predominantly 90 or greater, 
or systolic pressure predominantly 160 or greater with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  On examination for service 
entrance in March 1952, the veteran's blood pressure was 
134/82 sitting.  A May 1, 1954, blood pressure reading was 
130/110, followed by 160/70 on May 13, 1954.  Both these 
readings were taken while the veteran was receiving inpatient 
treatment for his psychiatric disability.  On examination for 
service separation in June 1954, the veteran's blood pressure 
was 136/80 sitting, 140/82 lying down, and 128/76 standing.  

While the veteran's diastolic pressure was in excess of 90 on 
at least two occasions in May 1954, the Board notes that 
veteran was not diagnosed with hypertension at that time, 
despite the fact he was being treated in a military hospital 
and was clearly under the regular care of physicians.  
Additionally, by the time of his June 1954 service separation 
examination, his blood pressure readings had returned to 
within normal limits.  Thus, the Board finds the veteran's 
diastolic pressure readings were not predominantly 90 or 
greater during military service.  

Additionally, the veteran was afforded a VA medical 
examination in the year following service, but hypertension 
was not diagnosed on that occasion.  A February 1955 VA 
general medical examination noted blood pressure of 118/78 
sitting.  The February 1955 general medical examination also 
noted that during service the veteran's "blood pressure 
became high from nervous reaction" and he had to be 
hospitalized.  By May 1956, the veteran's blood pressure was 
130/90 sitting.  By September 1959, his blood pressure was 
170/102 sitting, 174/102 lying down, 170/102 standing, 
190/104 sitting after exercise, and 160/90 two minutes after 
exercise.  Later that same month, his readings were 140/100 
sitting, 134/90 lying down, 130/90 standing, 150/100 sitting 
after exercise, and 140/100 two minutes after exercise.  
While both sets of September 1959 readings meet VA criteria 
for hypertension, these readings were obtained five years 
after the veteran's separation from active military service.  
Furthermore, while the veteran had episodic high blood 
pressure in May 1954, while on active duty, it subsequently 
returned to within normal limits by the time he was separated 
from service.  Thus, the preponderance of the evidence is 
against the award of service connection for hypertension, at 
least on a direct basis, as it appears that such a disability 
did not manifest during military service or within a year 
thereafter.  

Nevertheless, the appellant has also asserted that the 
veteran's hypertension was due to or the result of, or was 
aggravated by, his service-connected PTSD.  See 38 C.F.R. 
§ 3.310 (2007).  In support of this claim, the appellant has 
submitted several medical opinions.  She has also submitted 
medical articles discussing links between psychiatric and 
physical disabilities.  First is a September 2003 statement 
from S.Y., M.D., the veteran's treating psychiatrist.  Dr. Y. 
stated that due to the veteran's diagnosis of PTSD, "I feel 
that this may have been one of the factors that contributed 
to [the veteran's] heart surgery."  In June 2002, the 
veteran underwent a four-vessel coronary artery bypass graft.  
He also had a history of acute myocardial infarction.  

Also presented by the appellant was a June 2004 statement 
authored by V.S.M., D.C.  Dr. M. noted the veteran's history 
of PTSD since his service during the Korean War, and also 
noted that PTSD patients "may re-experience the trauma 
mentally and physically."  Such "[l]ong periods of 
stressful situations can lead to high blood pressure and 
rapid heart beat."  In the case of the veteran, Dr. M. 
stated it was "a well-known fact that stress causes heart 
problems and [the veteran] was under a lot of stress as a 
result of his PTSD."  In an accompanying note, the appellant 
stated Dr. M. was the veteran's son-in-law and had known the 
veteran for 30 years.  

Finally, the appellant submitted a medical article concerning 
the link between stress and physical disabilities.  The 
article noted long-term stress can lead to such physical 
problems as coronary artery disease, heart attacks, and high 
blood pressure.  

Upon initial receipt of the appellant's claim at the Board, 
it was sent for a VHA medical opinion, and an October 2007 
statement was received.  This opinion statement was authored 
by a staff cardiologist at a VA Medical Center and an 
assistant professor of medicine at a university medical 
school.  The VA examiner reviewed the veteran's medical 
history and noted that while occasional hypertensive readings 
were recorded during and immediately following service, blood 
pressure readings within normal limits were also recorded 
during this period.  To the examiner, these facts suggested 
"the veteran's hypertension did not manifest as a chronic 
diagnosis either during military service, or within a year 
thereafter."  However, the VA examiner also observed that 
the veteran was noted to suffer from "high levels of PTSD 
symptoms chronically", as well as "signs of blood pressure 
dysregulation at a young age."  Based on his review of the 
record and the "course of disease this veteran has 
displayed", the VA examiner found it "at least as likely as 
not the veteran's PTSD contributed to the development of, or 
aggravated his hypertension, coronary artery disease, and 
congestive heart failure, and that it is at least as likely 
as not the veteran's PTSD contributed to the veteran's fatal 
disease process."  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  In the present case, 
while evidence suggesting the veteran's hypertension was 
unrelated to either service or a service-connected disability 
has also been presented, the Board finds the evidence to be, 
in the least, in relative equipoise.  Therefore, the grant of 
service connection for hypertension on an accrued benefits 
basis is warranted.  

III. Service connection - Cause of death

The appellant, the veteran's widow, also seeks service 
connection for cause of the veteran's death.  When a veteran 
dies from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse, children or parents.  
38 U.S.C.A. § 1310 (West 2002).  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b) (West 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2007).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2007).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2007).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2006).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3) (2007).  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

According to the veteran's death certificate, he died at a 
private hospital on September [redacted], 2002, at the age of 67.  
The immediate cause of death was congestive heart failure, 
due to or as a consequence of acute myocardial infarction and 
coronary artery disease.  Diabetes mellitus was also noted as 
a significant condition contributing to death but not 
resulting in the underlying cause of death.  At the time of 
his death, the veteran had been awarded service connection 
for a psychiatric disability, originally diagnosed as 
schizophrenic reaction and later changed to PTSD.  His 
disability rating had recently been increased to 70 percent 
effective July 2001.  Also, within this decision, the veteran 
has been awarded service connection for hypertension.  

As noted above, when this claim was initially received by the 
Board, it was sent for a VHA medical opinion, which was 
received in October 2007.  This opinion statement was 
authored by a staff cardiologist at a VA Medical Center and 
an assistant professor of medicine at a university medical 
school.  The VA examiner reviewed the veteran's medical 
history and determined it was likely the veteran's PTSD 
caused or aggravated the veteran's hypertension.  
Additionally, he found it "at least as likely as not the 
veteran's PTSD contributed to [his] fatal disease process."  

While other evidence also of record suggests the veteran's 
cause of death was unrelated to his service-connected 
disabilities, the Board finds the totality of the evidence to 
be, in the least, in relative equipoise.  In such situations, 
VA is required to afford the claimant the benefit of the 
doubt, and the claim for service connection for the cause of 
the veteran's death is therefore granted.  


ORDER

The claim of entitlement to service connection for 
hypertension on an accrued benefits basis is reopened, and 
service connection for hypertension on an accrued benefits 
basis is granted.  

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


